69 N.Y.2d 791 (1987)
In the Matter of John J. Hop-Wah, Appellant,
v.
Thomas A. Coughlin, as Commissioner of the Department of Correctional Services, et al., Respondents.
Court of Appeals of the State of New York.
Decided February 12, 1987.
John J. Hop-Wah, appellant pro se.
Robert Abrams, Attorney-General (O. Peter Sherwood, Peter H. Schiff and Peter G. Crary of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, without costs, the institutional findings of guilt nullified, and the proceedings expunged from petitioner's records (see, Matter of Davidson v Smith, 69 N.Y.2d 677; People ex rel. Roides v Smith, 67 N.Y.2d 899; Matter of Jones v Smith, 64 N.Y.2d 1003).